Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44                       Desc
               Affidavit of Andrew Stolper with Exhibits Page 1 of 28


 1                              DECLARATION OF ANDREW D. STOLPER
 2
     I, Andrew D. Stolper, declare as follows:
 3
              1.       I am a partner at Frank Sims & Stolper LLP (“FSS”) counsel of record for judgment
 4
     creditor, Jason Frank Law, PLC (“JFL”). I am admitted to practice law before all federal and state
 5
     courts in the State of California, and I am a member in good standing of the State Bar of California.
 6
     I have personal knowledge of the facts set forth herein, unless stated on information and belief, and
 7
     if called as a witness, I could and would competently testify thereto.
 8
              2.       Attached as Exhibit A is a true and correct copy of the petition for Chapter 11
 9
     bankruptcy filed by Michael Avenatti (“Avenatti”) purportedly on behalf of The Trial Group LLP,
10
     which the petition indicates is an entity also known as Eagan Avenatti, LLP (“EA”).
11
              3.       Attached as Exhibit B is a true and correct copy of the Joint Stipulation Re
12
     Appointment of Receiver and Restraining Order filed on February 13, 2019 in In Re Eagan
13
     Avenatti, LLP, Case No. 8:18-CV-01644-VAP-KES, Doc. 52.
14
              4.       Attached as Exhibit C is a true and correct copy of the Joint Stipulation and Order
15
     Re Appointment of Receiver and Restraining Order issued by the Court on February 13, 2019 in In
16
     Re Eagan Avenatti, LLP, Case No. 8:18-CV-01644-VAP-KES, Doc. 53.
17
              5.       Attached as Exhibit D is a true and correct copy of email exchanges between me
18
     and Michael Avenatti.
19
              6.       Brian Weiss, the Receiver, informed me that he did not authorize Mr. Avenatti to
20
     file the petition for bankruptcy on behalf of EA and that the Receiver did not consent to him doing
21
     so.
22
              I declare under penalty of perjury under the laws of the United States of America that the
23
     foregoing this true and correct. Executed this 8th day of March 2019.
24

25
                                                                 /s/ Andrew D. Stolper
26                                                           ANDREW D. STOLPER

27

28

      125830-0001/136276141.1                          -4-
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 2 of 28




                                         Exhibit A
                                     5
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 3 of 28




                                     6
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 4 of 28




                                     7
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 5 of 28




                                     8
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 6 of 28




                                     9
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 7 of 28




                                          Exhibit B
                                     10
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 8 of 28




                                     11
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 9 of 28




                                     12
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 10 of 28




                                     13
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 11 of 28




                                          Exhibit C
                                     14
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 12 of 28




                                     15
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 13 of 28




                                     16
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 14 of 28




                                     17
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 15 of 28




                                     18
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 16 of 28




                                     19
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 17 of 28




                                     20
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 18 of 28




                                     21
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 19 of 28




                                     22
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 20 of 28




                                     23
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 21 of 28




                                     24
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 22 of 28




                                     25
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 23 of 28




                                     26
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 24 of 28




                                     27
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 25 of 28




                                     28
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 26 of 28




                                          Exhibit D
                                     29
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 27 of 28




                                     30
Case 8:19-bk-10822-CB Doc 2-1 Filed 03/08/19 Entered 03/08/19 01:05:44   Desc
               Affidavit of Andrew Stolper with Exhibits Page 28 of 28




                                     31
